Citation Nr: 0612855	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  99-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1984 to September 1989.  He also had subsequent service with 
the United States Army Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Providence, Rhode Island.  In that decision, the RO denied 
service connection for hearing loss of the veteran's left 
ear.  

Following receipt of notification of the June 1998 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim.  In 
December 2002, the Providence RO verified with the veteran 
that he had permanently moved to Woodland Hills, California 
and, then, transferred his claims folder to the RO in Los 
Angeles, California.  

In May 2003, the veteran presented testimony regarding his 
service connection claim before the undersigned Veterans Law 
Judge (VLJ) at the Los Angeles RO.  In November 2003, the 
Board remanded this issue to the Los Angeles RO through the 
Appeals Management Center (AMC), in Washington, DC for 
further evidentiary development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Following completion 
of the requested development to the extent possible as well 
as a continued denial of the veteran's service connection 
claim, the AMC returned his file to the Board for further 
appellate review.  

At a personal hearing conducted before the undersigned 
Veterans Law Judge at the Los Angeles RO in May 2003, the 
veteran raised the issue of entitlement to service connection 
for tinnitus.  Hearing transcript (T.) at 4.  In the November 
2003 remand, the Board noted this testimony.  As the claim 
for tinnitus had not been prepared for appellate review, the 
Board referred the issue to the RO for appropriate action.  
According to the report of the VA audiological examination 
conducted in March 2004, the examiner expressed his opinion 
that, given the veteran's assertion that his tinnitus began 
after his exposure to in-service artillery fire, "it is as 
likely as not that the tinnitus is due to the military noise 
exposure."  However, no adjudicatory action has been taken 
on the veteran's tinnitus claim.  Thus, the Board once again 
refers the issue of entitlement to service connection for 
tinnitus to the RO, through the AMC, for appropriate action.  

As the Board will discuss in further detail below, the 
veteran's appeal for service connection for hearing loss of 
his left ear is being REMANDED to the RO via the AMC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

In December 2002, the Providence RO verified with the veteran 
that he had permanently moved to Woodland Hills, California.  
Based on that verification, the Providence RO transferred the 
veteran's claims folder to the RO in Los Angeles, California.  
The veteran appears to have kept his residence in Woodland 
Hills, California for several years after the Los Angeles RO 
had received his claims folder.  In March 2003, the Los 
Angeles RO sent correspondence to the veteran at his Woodland 
Hills address to inform him of the scheduling of his 
requested hearing.  The March 2003 letter was not returned to 
the RO as undeliverable due to an incorrect address.  In 
fact, the veteran reported for the personal hearing conducted 
in May 2003 before the undersigned VLJ at the RO.  Evidence 
of record indicates, therefore, that the veteran received the 
March 2003 letter at his Woodland Hills address.  

Further, pursuant to the Board's November 2003 remand, the 
AMC attempted to provide VCAA notification of the service 
connection claim on appeal to the veteran.  Initially, the 
AMC sent VCAA notification letters to the veteran at his 
prior address in West Warick, Rhode Island in February 2004 
and then again in the following month.  Both of these letters 
were returned to the AMC due to the incorrect address.  Then, 
in July 2004, the AMC forwarded the VCAA notification 
document to the veteran at his Woodland Hills address.  The 
July 2004 letter was not returned to the AMC as undeliverable 
due to an incorrect address.  Thus, as of July 2004, the 
veteran's Woodland Hills residence appears to have remained 
his valid address.  

After furnishing the veteran with VCAA notice in July 2004 
and according him a pertinent VA examination in March 2004 
(as requested in the November 2003 remand), the AMC, in April 
2005, re-adjudicated the issue of entitlement to service 
connection for hearing loss of the left ear and determined 
that the evidence of record did not support a grant of this 
claim.  The AMC attempted to notify the veteran of the 
continued denial of his service connection claim through the 
issuance of a supplemental statement of the case (SSOC) in 
April 2005.  However, according to the cover letter attached 
to the SSOC, the AMC sent the document to the veteran's 
previous residence in West Warick, Rhode Island rather than 
to his address of record in Woodland Hills, California.  No 
further attempts appear to have been made to mail the SSOC to 
the veteran at his address of record.  

Moreover, additional evidence, which was recently received 
and associated with the veteran's claims folder, was not 
considered by the AMC at the time of the April 2005 SSOC.  
The Board acknowledges that this additional evidence 
includes, in part, duplicative reports of in-service 
audiological examinations which were received at the AMC 
later in April 2005.  Additionally, however, in June 2005, 
the AMC also received a report of a private audiological 
evaluation which had been conducted earlier in that month.  

The pertinent regulation specifically provides that the 
agency of original jurisdiction (AOJ) will furnish the 
appellant and his or her representative, if any, an SSOC if 
the AOJ receives additional pertinent evidence after a 
statement of the case or the most recent SSOC has been issued 
and before the appeal is certified to the Board and the 
appellate record is transferred to the Board.  38 C.F.R. 
§ 19.31(b)(1) (2005).  A remand is necessary, therefore, to 
accord the AMC an opportunity to re-adjudicate the service 
connection issue on appeal in light of the June 2005 private 
audiological evaluation report.  If the claim remains denied, 
the AMC should furnish the veteran with an SSOC which is sent 
to him at his most current address of record.  In this 
regard, the Board acknowledges that, although the claims 
folder contains no documentation that the veteran has moved 
from his Woodland Hills home, computerized VA records (which 
were last updated in August 2005) illustrate that the veteran 
relocated to Oak Park, California.  

Moreover, during the pendency of this appeal, and 
specifically on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the July 2004 letter in the present 
appeal, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection for hearing loss of his left ear.  
However, the July 2004 letter did not inform the veteran of 
the type of evidence necessary to establish a disability 
rating or effective date for his left ear hearing loss.  On 
remand, therefore, the AMC should provide the veteran with 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection for left ear hearing loss 
is awarded as well as an explanation of the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed 
to establish a disability rating and 
effective date for the service 
connection claim on appeal, as outlined 
by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  
According to computerized VA records, 
the veteran currently resides in Oak 
Park, California.  If the corrective 
VCAA notice is returned to the AMC as 
undeliverable due to an incorrect 
address, the AMC should document in the 
claims folder all attempts taken to 
obtain the veteran's current address.  

2.	Thereafter, the AMC should 
re-adjudicate the issue of entitlement 
to service connection for hearing loss 
of the left ear.  If the decision 
remains in any way adverse to the 
veteran, he and his representative 
should be provided with an SSOC.  The 
SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  According to 
computerized VA records, the veteran 
currently resides in Oak Park, 
California.  If an SSOC which is 
furnished to the veteran is returned to 
the AMC as undeliverable due to an 
incorrect address, the AMC should 
document in the claims folder all 
attempts taken to obtain the veteran's 
current address.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



